wiIpB Invest

PROJECT Nicaragua Sugar Estates Limited (NSEL)
Environmental and Social Action Plan ( ESAP)

No. Aspect Action Product Expected delivery
date
PS 1: Assessment and Management of Environmental and Social Risks and Impacts
11 | Policy 1. Communicate the Sustainability Policy to all its employees Documentary evidence that the
and its suppliers Sustainability Policy has been | Loan Signature + 6
communicated to employees and | months
suppliers.
1.2 | Identification of Risks and | 1. Developa procedure for the identification and review of risks ESMS Procedure for the identification
Impacts and impacts in an integrated fashion by the Sustainability and review of risks and impacts.
Committee, which shall consider the proactive engagement
of external experts, contractors and sugarcane suppliers. Loan Signature + 6
2. Review and update at least once a year an integrated risk Risk and impacts matrix. months
and impacts matrix, based on the most updated
environmental, health and safety and social monitoring data.
13 | Management Programs | 1. Develop procedures within its ESMS to: i) monitor air quality Air Quality and Greenhouse Gas
and greenhouse gases; ii) manage hazardous materials, and Monitoring Procedure.
to routinely review, and verify progress on action plans and Loan Signature + 6
ensure that appropriate adjustments and ESMS. Hazardous Materials Management months
improvements have been made according to monitoring Plan.
data.
14 | Organizational Capacity | 1. Update its management system procedures to i) assess the Updated ESMS procedures
and Competency effectiveness of its technical training through surveys and Loan Signature + 6
interviews; and ii) to improve its technical training program months
based such assessments.

15

Emergency Preparedness
and Response

Complete a review of the EPRP to include the following
information: (i) EPRP policy; (ii) graphic information to
understand the EPRP domain, including geographical
location, roads, vicinities, basic floor plan drawings of the
different structures, hospital, school, cold storage, fire
protection systems, fire alarm, safe distances of main risk

scenarios, Hazardous Materials; (iii)
information on hazards near the shore, like “person
overboard”, “boat overturned”, other; (iv) tentative
training schedule for minimum the next 3 years; (v) section
of “record of changes”; (vi) external communications
strategy during emergencies, making reference to the
Stakeholder Engagement Plan (SEP); (vi)

indications of mutual aid with other companies or
authorities, if applicable (viii) clarify the use of the ammonia
and location of the hazard; and (ix) detailed information and
evacuation procedures for Hospital and School.

1.

Updated EPRP

Loan Signature + 6
months

16

Stakeholder Engagement

Update the Stakeholder Engagement Plan (SEP) to: i)
describe how stakeholder engagement activities will be
incorporated into the company’s ESMS; ii) describe what
information will be disclosed, in what formats, and the type
of methods (e.g., oral, brochure, reports, posters, radio, etc.)
that the company will use to communicate such information
to its stakeholders, and iii) describe any other engagement
activities that the company will undertake, such as benefit-
sharing programs, stakeholders development initiatives (e.g.
such as the ones carried out with ASOCHIVIDA), etc.

1.

Updated SEP.

Loan Signature + 6
months

17

External Communication
and Grievance
Mechanisms

Update its external Grievance Mechanism ESMS procedure
to i) contemplate alternative instruments for grievances to
be raised (e.g. dedicated email address and NSEL’s web
page); ii) allow anonymous grievances; iii) describe actions to
be taken when claims are raised by illiterate individuals
and/or anonymously; iv) document how the company
registers and keeps track of grievances, v) to ensure that the
mechanism will not hinder access to judicial or
administrative remedies and vi) to document how the
Grievance Mechanism is communicated.

1.

Updated Grievance Mechanism ESMS
procedure.

Loan Signature + 6
months

18

Ongoing Reporting to
Affected Communities

Update the SEP to include annual E&S performance
reporting to its stakeholders: i) on the implementation of and
progress on the specific items in its management programs,
including the action plans, that involve ongoing risk to or

1.

Updated SEP.

Loan Signature + 6
months

impacts on communities. and ii) in response to community
feedback or grievances.

PS 2: Labor and Working Conditions

21 Human Resources Policies | 1. Update the Human Resources Policy document to add PS-2 | 1. Updated Human Resources Policy Loan Signature +9
and Procedures principles, including i) terms of employment, such as wages months
and benefits, hours of work, overtime compensation,
maternity, vacation, hiring period, _ compensation,
promotions, salary increases, worker's associations,
termination of contract procedures and existence of an
internal grievance mechanism; intolerance to child /
forced labor; and iii) rights of non-employee and supply chain
workers.
2.2 Working Conditions and | 1. Develop a management system procedure to ensure that all | 1. ESMS procedure for the management | 1. Loan Signature
Terms of Employment restrooms are maintained in best sanitary conditions, of restrooms. +6 months
including the requirement to ensure continuous running
water, hand soap and hand towels or air dryers, etc.,
following OSHA’s (Occupational Health and Safety
Administration) Restroom Rules.
2. Refurbish restrooms at the school in order to comply with
OSHA's standard. 2. Documentary evidence that the | 2. Priorto
restrooms have been refurbished. Disbursement
23 Grievance Mechanism 1. Updated the internal Grievance Mechanism to describe how | 1. Updated internal Grievance
the company will respond to anonymous complains and to Mechanism ESMS procedure. 1. Loan Signature + 1
indicate that there will be no retaliation to workers raising month
complains. The updated procedure will also state that the | 2. Communicate updated _ internal
mechanism will not impede access to other judicial or Grievance Mechanism to _all | 2. Loan Signature + 3
administrative remedies that workers may have available employees. months
under local law.
2.4 | Supply Chain 1. Progressively implement the CKD Prevention Program in the | 1. Documentary evidence of progress of

supplier’s fields on field workers performing crop
maintenance and cultural practices. Report to IDB Invest
about progress of the CKD Prevention Program with

implementation of the CKD Prevention
Program.

Loan Signature + 5
years

suppliers.
PS 3: Resource Efficiency and Pollution Prevention
3.1
31 Air Quality and Emissions generated will be monitored by the company. This shall Particulate stack emissions
Greenhouse Gases measurements.

include the hospital incinerator. (the incinerator will reach
compliance when the new structure is operational). NSEL will
develop a stack emissions and air quality monitoring program, to
become fully integrated within its ESMS to ensure that monitoring
results are constantly assessed, and trends and KPls are analyzed

Loan Signature + 3
years

and timely reported to senior management. NSEL will conduct
particulate stack emissions measurements and compare levels to
WBG General EHS Guidelines for ambient air concentrations
(particulate matter limit (PM10) of 100 mg/Nm3; NOx of 460
mg/Nm3; SOx of 2000 mg/Nm3) and submit a report to IDB Invest.
If measurements exceed industry guideline limits, NSEL will
propose corrective measures, and a schedule to bring all
emissions into compliance with WBG EHS guideline requirements.

3.2 | Hospital Waste

1. Replace its current hospital incineration structure with one
designed to achieve appropriate temperatures, residence
times, and other conditions necessary to destroy pathogens,
minimize emissions, avoid clinker formation and slagging of
the ash (in the primary chamber) and avoid refractory
damage destruction. The new location of the incinerator will
be done after considering downwind receptors throughout
the year.

2. Develop and implement an ESMS procedure for the
operation of the incinerator, following international best
practice such as those of the World Health Organization
(WHO).

Contract for the construction of the
new incineration structure, including
technical specifications.

Documentary and _ photographic
evidence of the new incinerator.

ESMS procedure for the operation of
the incinerator.

1. Loan
Signature + 2
years

2. Loan Signature + 3

years

3. Loan Signature +3
years

3.3 | Pesticide | Use and
Management

1. Using commercially and technical viable best practices, NSEL
will aim to eliminate the use of Ib chemical formulations and
replace for a less toxic rodent control approach in the mills.

Updated procedure for rodent control
in the mills

Loan Signature + 12
months

Ps 4: Community Health, Safety, and

Security

4.1 | Security Personnel

1. Assess security risks from and to the community

2. Develop appropriate policies and procedures (e.g., a written
code of conduct; training; procedures in the event of any
incident, community unrest, community request, or alleged
violation, etc.) to ensure effective oversight and
accountability for the security personnel in alignment with
PS4 requirements as described in paragraphs 12 - 14.

Security risks assessment
Security Management Plan

1. Loan Signature
+6 months

2. Loan Signature
+9 months

